Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
  DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
          Information Disclosure Statement
The information disclosure statement filed 05/27/2021 has been fully considered and is attached hereto. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhang et al (US 2018/0146539). 
	Regarding Claim 1, Zhang (In Fig 5) discloses a cooling device (heat dissipation and shielding structure, ¶ 2, II. 1-3) comprising: 
a heat-generating component (1042); 
a circuit board (104) on which the heat-generating component (1042) is mounted (Fig 5); 
an external heat dissipater (102) provided to dissipate heat to outside of the cooling device (¶ 35, II. 1-6), (Fig 5); 
a graphite sheet (60), (¶ 37, II. 1-2) containing graphene, which is integrally provided on a surface of the external heat dissipater (102) on one side facing the heat-generating component (1042), (Fig 5); 
a heat conductive portion (80) contacting both a part of the graphite sheet (60) and the heat-generating component (1042) and having thermal conductivity capable of transferring heat from the heat-generating component (1042) to the graphite sheet (60), (¶ 43, II. 1-5), (Fig 5); and 
a shielding portion (20) provided at a position between a portion of the circuit board (104) where no heat-generating component is mounted and the graphite sheet (60) to cover a shielded surface of the graphite sheet (60) on a circuit board side thereof (Fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Lee et al (US 2018/0288908).
Regarding Claim 2, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the shielding portion includes an inner periphery portion formed to surround an outer periphery portion of the heat-generating component.
Instead Lee (In Fig 10) teaches wherein the shielding portion (410) includes an inner periphery portion formed to surround an outer periphery portion of the heat-generating component (190), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Lee with an inner periphery portion being formed to surround an outer periphery of the heat generating component to benefit from efficiently dissipating the heat of the heat conducting portion while shielding electric element from electromagnetic waves (Lee, ¶ 65, II.  1-9).
Regarding Claim 5, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the shielding portion includes an inner periphery portion that is formed to surround the outer periphery portion of the heat conductive portion.
Instead Lee (In Fig 10) teaches wherein the shielding portion (410) includes an inner periphery portion that is formed to surround the outer periphery portion of the heat conductive portion (430), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Lee with an inner periphery portion being formed to surround an outer periphery of the heat conductive portion to benefit from efficiently dissipating the heat of the heat conducting portion while shielding electric element from electromagnetic waves (Lee, ¶ 65, II.  1-9).
Claims 3 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Lee and further in view of Kumura (US 2021/0020542).
Regarding Claim 3, Zhang in view of Lee discloses the limitations of Claim 2, however Zhang as modified does not disclose wherein the inner periphery portion is formed as a part of a support portion that supports a lower surface of the heat conductive portion from below.
Instead Kumura (In Fig 3) teaches wherein the inner periphery portion (inner periphery portion of 20) is formed as a part of a support portion that supports a lower surface of the heat conductive portion (10) from below (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Lee and further with Kumura with the inner periphery portion being formed as a part of support that supports a lower surface of the heat conductive portion to benefit from supporting the heat conductive sheet forming between semiconductor element and the cooling member, significantly improving heat dissipation, while achieving excellent electromagnetic waves suppression effect (Kumura, ¶ 35, II. 1-10, ¶ 36, II. 1-13).

Regarding Claim 6, Zhang in view of Lee discloses the limitations of Claim 5, however Zhang as modified does not disclose wherein the inner periphery portion is in contact with the outer periphery portion, and covers a surface of a portion of the graphite sheet that is not in contact with the heat conductive portion.
Instead Kumura (In Fig 3) teaches wherein the inner periphery portion is in contact with the outer periphery portion (inner periphery portion of 20 is in contact with the outer periphery portion of 10), and covers a surface of a portion of the graphite sheet (40), (¶ 52, II. 1-12) that is not in contact with the heat conductive portion (10), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Lee and further with Kumura the inner periphery portion being in contact with the outer periphery portion and covering a surface of a portion of the graphite sheet that is not in contact with the heat conductive portion to benefit from supporting the heat conductive sheet forming between semiconductor element and the cooling member, significantly improving heat dissipation, while achieving excellent electromagnetic waves suppression effect (Kumura, ¶ 35, II. 1-10, ¶ 36, II. 1-13).
Claims 7-9, 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Kumura.
Regarding Claim 7, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the cooling device comprising: a coated portion that covers at least a part of a circuit-board-side surface of the graphite sheet that is not in contact with the heat conductive portion, wherein the shielding portion is provided to cover an outer periphery portion of the coated portion.
Instead Kumura (In Fig 3) teaches wherein the cooling device (1) comprising: a coated portion (11), (¶ 119, II. 1-3) that covers at least a part of a circuit-board-side surface of the graphite sheet (40), (¶ 52, II. 1-12) that is not in contact with the heat conductive portion (10), (Fig 3), wherein the shielding portion (20) is provided to cover an outer periphery portion of the coated portion (11), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Kumura with a coated portion covering a part of circuit-board-side surface of the graphite sheet that is not in contact with the heat conductive portion of the coated portion to benefit forming an  electrically closed space to achieve higher electromagnetic wave suppression effect (Kumura, ¶ 124, II. 1-5).
Regarding Claim 8, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the cooling device further comprising: a coated portion that covers at least a part of a circuit-board-side surface of the graphite sheet that is not in contact with the heat conductive portion, wherein the shielding portion is an annular protective portion that contacts at least a corner portion of an outer periphery portion of the coated portion.
Instead Kumura (In Fig 3) teaches wherein the cooling device (1) further comprising: a coated portion (11), (¶ 119, II. 1-3) that covers at least a part of a circuit-board-side surface of the graphite sheet (40), (¶ 52, II. 1-12) that is not in contact with the heat conductive portion (10), (Fig 3), wherein the shielding portion (20) is an annular protective portion that contacts at least a corner portion of an outer periphery portion of the coated portion (11), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Kumura with the inner periphery portion being formed as a part of support that supports a lower surface of the heat conductive portion to benefit forming an electrically closed space to achieve higher electromagnetic wave suppression effect (Kumura, ¶ 124, II. 1-5).
Regarding Claim 9, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the cooling device further comprising: a coated portion that covers at least a part of a circuit-board-side surface of the graphite sheet that is not in contact with the heat conductive portion, wherein the shielding portion is an annular protective portion that contacts (i) an outer periphery portion of the coated portion and (ii) a circuit-board-side surface of the coated portion in a vicinity of the outer periphery portion.
Instead Kumura (In Fig 3) teaches wherein the cooling device (1) further comprising: a coated portion (11), (¶ 119, II. 1-3) that covers at least a part of a circuit-board-side surface of the graphite sheet (40), (¶ 52, II. 1-12) that is not in contact with the heat conductive portion (10), wherein the shielding portion (20) is an annular protective portion that contacts (i) an outer periphery portion of the coated portion (11) and (ii) a circuit-board-side surface of the coated portion (11) in a vicinity of the outer periphery portion (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Kumura a coated portion covering a part of a circuit-board- side surface of the graphite sheet that is not in contact with the heat conductive portion and with shielding portion being a annular protective portion that contacts an outer periphery portion of the coated portion and a circuit-board-side surface of the coated portion in a vicinity of the outer periphery portion to benefit forming an electrically closed space to achieve higher electromagnetic wave suppression effect (Kumura, ¶ 124, II. 1-5).
Regarding Claim 11, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the cooling device further comprising: a coated portion that covers at least a part of a circuit-board-side surface of the graphite sheet that is not in contact with the heat conductive portion, wherein the shielding portion is provided at a position between a portion of the circuit board where no heat-generating component is mounted and a circuit- board-side surface of the coated portion.
Instead Kumura (In Fig 3) teaches wherein the cooling device (1) further comprising: a coated portion (11), (¶ 119, II. 1-3) that covers at least a part of a circuit-board-side surface of the graphite sheet (40), (¶ 52, II. 1-12) that is not in contact with the heat conductive portion (10), (Fig 3), wherein the shielding portion (20) is provided at a position between a portion of the circuit board (50) where no heat-generating component is mounted and a circuit- board-side surface of the coated portion (11), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Kumura a coated portion covering a part of a circuit-board- side surface of the graphite sheet that is not in contact with the heat conductive portion and with shielding portion being provided at apposition between a portion of the circuit board where no heat-generating component is mounted and a circuit-board-side surface of the coated portion to benefit forming an electrically closed space to achieve higher electromagnetic wave suppression effect (Kumura, ¶ 124, II. 1-5).
Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Refai-Ahmed (US 2013/0141866).
Regarding Claim 12, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the shielding portion has a fixed portion fixed to the circuit board.
Instead Refai-Ahmed (In Fig 5) teaches wherein the shielding portion (120/130/127/135) has a fixed portion (125) fixed to the circuit board (40), (Fig 5).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Refai-Ahmad with a shielding portion having a fixed portion fixed to the circuit board to benefit from providing EMI shielding for the semiconductor chip, while reducing hot spots on the surface of the computing device that contact the user during the time battery is being recharged (Rfai-Ahmad, ¶ 26, II. 30-32, ¶ 6, II. 1-11).
Regarding Claim 13, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the shielding portion has a fixed portion fixed to the external heat dissipater.
Instead Rfai Ahmad (In Fig 5) teaches wherein the shielding portion (120/130/127/135) has a fixed portion (125) fixed to the external heat dissipater (85), (Fig 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Rafai-Ahmad with a shielding portion having a fixed portion fixed to the external heat dissipater to benefit from providing EMI shielding for the semiconductor chip, while reducing hot spots on the surface of the computing device that contact the user during the time battery is being recharged (Rfai-Ahmad, ¶ 26, II. 30-32, ¶ 6, II. 1-11).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Chung et al (US 2019/0043779).
Regarding Claim 14, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the cooling device further comprising: a case for housing the circuit board, the heat-generating component, and the heat conductive portion, wherein the shielding portion is integrally provided in the case.
Instead Chung (In Fig 1) teaches wherein the cooling device (101) further comprising: a case (120) for housing the circuit board (130), the heat-generating component (150), and the heat conductive portion (160), wherein the shielding portion (140) is integrally provided in the case (120), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Chung with the cooling device comprising a case for housing the circuit board, the heat-generating component and the heat conductive portion and with the shielding portion being integrally provided in the case to benefit from housing the circuit board, heat-generating component and the shield can covering the electrical element, shielding and protecting the electrical element, while diffusing the heat generated when the electrical element is driven  (Chung, ¶ 6, II. 1-6, ¶ 38, II. 5-7, ¶ 40, II. 1-5).
Claims 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Chang et al (US 2021/0100090).
Regarding Claim 15, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the shielding portion is a potting portion provided to fill a space between a circuit-board-side surface of the graphite sheet and an adjoining area of the heat conductive portion.
Instead Chang (In Fig 1) teaches wherein the shielding portion (202) is a potting portion (¶ 29, II. 2-11) provided to fill a space between a circuit-board-side surface of the graphite sheet (204), (¶ 28, II. 10-15) and an adjoining area of the heat conductive portion (212).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Chang with the shielding portion being a potting portion being provided to fill a space between a circuit-board-side surface of the graphite sheet and adjoining area of the heat conductive portion to benefit from  enhancing the heat dissipation performance (Chang, ¶ 5, II. 1-4).
Regarding Claim 16, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the shielding portion is a potting portion provided to cover a circuit-board- side surface of the graphite sheet and to fill space above the circuit board.
Instead Chang (In Fig 1) teaches wherein the shielding portion (202) is a potting portion (¶ 29, II. 2-11) provided to cover a circuit-board- side surface of the graphite sheet (204), (¶ 28, II. 10-15) and to fill space above the circuit board (10), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Chang with a shielding portion being a potting portion being provided to fill a space between a circuit-board-side surface of the graphite sheet, filling space above the circuit board to benefit from  enhancing the heat dissipation performance (Chang, ¶ 5, II. 1-4).
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Chiu (US 2019/0006731) in view of Stathakis et al (US 2018/0374716) Fig 2 in view of Fig 1.
Regarding Claim 17, Chiu (In Fig 2) discloses a cooling device (200) comprising: a circuit board (236/238); an electric component (240) mounted on top of the circuit board (236/238), (Fig 2), wherein the electric component (240) is configured to generate heat during use (¶ 38, II. 1-4); a heat conductor (124) contacting an upper surface of the electric component (240) and extending horizontally beyond a perimeter of the upper surface of the electric component (240), (Fig 2); a graphite sheet (10), (¶ 21, II. 6-10) contacting an upper surface of the heat conductor (124) and extending horizontally beyond a perimeter of the upper surface of the heat conductor (124), (Fig 2), a shielding portion (248) including: (i) a support portion (portion of 248 supporting 10), and (ii) a main part (lateral part of 248 shielding 10), wherein the shielding portion (248) is configured to prevent particles from the graphite sheet (10) from falling downward onto the circuit board (236/238), (¶ 40, II. 1-6), (Fig 2).
However Chiu does not disclose wherein a heat sink including a heat transfer portion, wherein the heat transfer portion: (i) contacts an upper surface of the graphite sheet, (ii) extends horizontally beyond a perimeter of the upper surface of the graphite sheet, and (iii) extends a flange downward to surround an outer periphery portion of the graphite sheet.
Instead Stathakis (In Fig 2) teaches wherein a heat sink (116) including a heat transfer portion (lateral part of 116, excluding the fins), (Fig 2), wherein the heat transfer portion: (i) contacts an upper surface of the graphite sheet (212), (¶ 59, II. 1-4), (Fig 2), (ii) extends horizontally beyond a perimeter of the upper surface of the graphite sheet (212), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chiu with Stathakis’s Fig 2 with a heat sink including a heat transfer portion contacting an upper surface of graphite sheet and extending horizontally beyond a perimeter of the upper surface of the graphite sheet to benefit from efficiently transferring and dissipating heat from the heat producing device, in order to ensure that the device can function within a specified operating temperature range (Stathakis, ¶ 36, II. 1-4).
However Chiu as modified does not discloses, (iii) extends a flange downward to surround an outer periphery portion of the graphite sheet.
Instead Stathakis (In Fig 1) teaches (iii) extends a flange (106) downward to surround an outer periphery portion of the graphite sheet (112).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chiu with Stathakis’s Fig 2 and further with Fig 1 with the heat transferring portion extending a flange downward to surround an outer periphery portion of the graphite sheet to benefit from efficiently transferring and dissipating heat from the heat producing device, in order to ensure that the device can function within a specified operating temperature range (Stathakis, ¶ 36, II. 1-4).
Allowable Subject Matter
 	Claims 4, 10 and 18-19 are objected to as being dependent upon a rejected base Claims 1 and 17, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 4, 10 and 18-19, the allowability resides in the overall structure of the device as recited in dependent Claims 4, 10 and 18-19, and at least in part because Claims 4, 10 and 18-19 recites, “an inner periphery portion located inside an outer periphery portion of the heat conductive portion and insertably in between the heat conductive portion and the graphite sheet” in Claim 4, “the shielding portion is a net-like portion provided to cover a circuit-board- side surface of the coated portion” in Claim 10, “the shielding portion extends under an outer peripheral portion of the heat conductor, and is configured to push the heat conductor upwardly against the graphite sheet” in Claim 18, and “the support portion extends above an outer periphery portion of the heat conductor, such that the outer periphery portion of the heat conductor upwardly presses the support portion against the graphite sheet” in Claim 19. 
The aforementioned limitation in combination with all remaining limitations of Claim 1 are believed to render said Claim 1 and all Claims dependent therefrom (Claims 2-6 and 18) patentable over the art of record. 
The closest art of record is believed to be that of Zhang et al (US 2018/0146539 – hereafter “Zhang”).
While Zhang Fig 5 teaches many of the limitations of Claim 1, as per rejection of Claim 1 above, however, neither Zhang nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 4 or 10.
Other closest art of record is believed to be that of Chiu (US 2019/0006731 – hereafter “Chiu”).
While Chiu Fig 2 teaches many of the limitations of Claim 17, as per rejection of Claim 17 above, however, neither Chiu nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 18-19.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Electronic Device Comprising Heat Dissipation Structure US 2020/0178415, IC Package Including Multi-Chip Unit with Bonded Integrated Heat Spreader US 2021/0035881, Electronic Device Including Heat dissipation Structure US 2021/0068244, Semiconductor Device and Method of Producing the Same US 2021/0225777. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835